DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 8-13, filed 05/02/2022, with respect to claims 1-2, 8-9 and 13-19 have been fully considered and are persuasive.  The rejection of claims 1-2, 8-9 and 13-19 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically a source contact in contact with the first silicide region and having a protrusion extending past a backside surface of the source epitaxial structure, wherein the protrusion of the source contact is spaced apart from the backside surface of the source epitaxial structure, for the same reasons as mentioned on pgs. 10-12 of Applicant remarks filed on 05/02/2022.
The prior art of record does not anticipate or make obvious the device of claim 13, including each of the limitations and specifically wherein at least a part of the backside surface of the first source epitaxial structure non-overlaps the backside via rail, for the same reasons as mentioned on pgs. 9-10 of Applicant remarks filed on 05/02/2022.												The prior art of record does not anticipate or make obvious the method of claim 18, including each of the limitations and specifically after forming the backside via rail, epitaxially growing a source epitaxial structure and a drain epitaxial structure on the plurality of fins, for the same reasons as mentioned on pgs. 12-13 of Applicant remarks filed on 05/02/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        5/23/22